DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed August 23rd, 2021 has been entered. Claims 3-9 have been amended. Claims 1-2 have been canceled. Claims 12-15 have been added. Claims 3-15 remain pending. Applicant’s amendments to the claims and specification overcome every objection and some 112(b) rejection previously set forth in the Non-Final Office Action mailed May 25th, 2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 includes the limitation, “the material inlet or the air inlet or the air outlet extends over a full width of the housing” which renders the claim unclear. It is unclear if every feature could extend over the width of the housing or if only one of these features could. From the drawings in the foreign priority document it appears that all three elements are what appears to be full width.  As written the claims only allow one to be full width which appears to be inconsistent with the specification.  


Claim 8 is dependent on claim 2, which has previously been canceled. As such it is unclear what claim it should depend from. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 6 and 7 are rejected to as they are dependent upon claim 4.

Allowable Subject Matter
Claims 3, 5, and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 9 and 15 recite a method of extracting silicate particles from plant material which is comminuted and fed into a material inlet. The searched prior art did not show an air classifier apparatus as recited herein, where plant material was comminuted before entering the classifier in order to remove silicate particles. Similar processes and apparatuses are seen in other applications (garbage, etc.) however, the combination of the comminutor and classifier in the instant claims is not seen in the prior art as applied to separating plant particles and silicate particles. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4 and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments, filed August 23rd, 2021, with respect to the method of separating comminuted plant and silicate particles, have been fully considered and are persuasive.  The rejection of claims 3-11 have been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655